Citation Nr: 1019537	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic disorder manifested by heart-related 
chest pain.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic complex partial seizure disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic bilateral leg disorder.  

4.  Entitlement to service connection for a chronic low back 
disorder.  

5.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
80 percent disabling.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.   

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  

10.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974, and from July 1980 to July 1983, with 
additional service in the Michigan Army National Guard.  

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In November 2002, the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's claims of entitlement to a chronic complex partial 
seizure disorder and chronic hypertension with chest pain, 
and denied service connection for a chronic low back disorder 
and a chronic bilateral leg disorder.  In January 2003, the 
RO granted service connection for chronic hypertension, and a 
10 percent disability rating was assigned.  In December 2005, 
the RO denied claims for an initial evaluation in excess of 
10 percent for the Veteran's hypertension and tinnitus, 
denied a claim for an increased rating for bilateral 
sensorineural hearing loss, and denied claims for TDIU and 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  In August 
2008, the RO denied a claim for automobile and adaptive 
equipment or adaptive equipment only.  

In March 2007 and June 2009, the Board remanded some or all 
of the claims for additional development.  

The Board notes that in substantive appeals, received in 
February 2006, October 2008, and October 2009, the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  The two Board remands included instructions to 
schedule the Veteran for such a hearing.  However, he 
subsequently withdrew his requests for a hearing.  See 
Veteran's statements received in August 2009 and February 
2010.  Under these circumstances, the Board finds that the 
Veteran has been afforded his opportunity for a hearing and 
that his request to testify before the Board has been 
withdrawn.

The issues of whether new and material evidence has been 
received to reopen a previously-denied claim of entitlement 
to service connection for a chronic bilateral leg disorder, 
entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 80 
percent disabling, entitlement to TDIU, entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate, and entitlement 
to automobile and adaptive equipment or adaptive equipment 
only, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1991, the RO 
denied a claim of entitlement to service connection for a 
disorder that included chest pain.

2.  In an unappealed decision, dated in December 2000, the RO 
denied a claim of entitlement to service connection for a 
seizure disorder.  

3.  The evidence received since the RO's August 1991 
decision, which denied service connection for a disorder that 
included chest pain, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matters 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  The evidence received since the RO's December 2000 
decision, which denied service connection for a seizure 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  The Veteran does not have a chronic low back disorder 
that was caused or aggravated by his service.  

6.  The Veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200.   

7.  The 10 percent rating currently in effect for tinnitus is 
the maximum schedular rating, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.  




CONCLUSIONS OF LAW

1.  The August 1991 RO decision, which denied the Veteran's 
claim of service connection for a disorder that included 
chest pain, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1991).

2.  New and material evidence has not been received since the 
RO's August 1991 decision which denied a claim for service 
connection for a disorder that included chest pain; the claim 
for service connection for a chronic disorder manifested by 
heart-related chest pain is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The December 2000 RO decision, which denied the Veteran's 
claim of service connection for a seizure disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

4.  New and material evidence has not been received since the 
RO's December 2000 decision which denied a claim for service 
connection for a seizure disorder; the claim for service 
connection for a seizure disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).   

5.  The Veteran does not have a chronic low back disorder as 
the result of disease or injury that was incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

6.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.104, Diagnostic Code 7101 (2009).  

7.  There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 3.321, 4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veteran is shown to have post-
active duty service with the National Guard.  However, none 
of the claims on appeal include the assertion that any of the 
claimed conditions were incurred in or aggravated by either 
active duty for training, or inactive duty training.  See 38 
U.S.C.A. §§ 101(21) and (24) (West 2002); 38 C.F.R. §§ 3.6(a) 
and (d) (2009).  

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for a 
chronic complex partial seizure disorder, and a chronic 
disorder manifested by heart-related chest pain.  

In August 1985, the RO denied several of the Veteran's claims 
for service connection, to include claims for a seizure 
disorder, hypertension, and a nervous condition.  There was 
no appeal.  In July 1991, the Veteran filed to reopen his 
claims for a seizure disorder, and chest pain.  In August 
1991, the RO denied both claims.  There was no appeal, and 
the RO's decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.129, 19.192 (1991).  In December 2000, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for a seizure disorder.  There 
was no appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

In January 2001, and May 2001, respectively, the Veteran 
filed to reopen his claims for a seizure disorder and "a 
cardiovascular disorder."  The Board notes that the scope of 
the seizure disorder issue, and the chest pain issue, as 
denied by the RO in its 1985, 1991, and 2000 decisions, did 
not include an acquired psychiatric disorder (a claim for 
which was separately denied in 1985).  In addition, the 
Veteran's January 2001 claim asserts that new and material 
evidence has been presented to reopen the claim for what was 
characterized as "a heart condition," and, alternatively, 
as "a cardiovascular disorder."  The Veteran's May 2001 
claim states that he was seeking service connection for what 
was characterized as "a complex seizure disorder."  In the 
Veteran's notice of disagreement, received in December 2002, 
he disagreed with the evidence to the effect that an acquired 
psychiatric disorder (to include "nonorganic causes") was 
the cause of his seizures, and chest pain.  In the February 
2003 statement of the case (SOC), the Veteran was notified 
that his claims had not been construed to include an acquired 
psychiatric disorder.  He was requested to notify VA if he 
desired to pursue a claim for a psychological condition as 
the cause of his seizures, and/or chest pain.  There is no 
record that he ever did so.  Accordingly, the new and 
material issues are not intended to include an acquired 
psychiatric disorder as a basis for the claimed disabilities.  

In February 2002, the RO denied the Veteran's petition to 
reopen the two claims, after it determined that new and 
material evidence had not been presented.  The RO 
characterized the claims as claims for a "complex partial 
seizure disorder," and "hypertension, history of chest 
pain."  However, in January 2003, the RO granted service 
connection for hypertension; the January 2003 SOC 
recharacterized the issue as "history of heart-related chest 
pain."  The SOC indicates that the RO reopened the claims, 
and denied them on the merits.  Thus, the chest pain claim on 
appeal does not include hypertension.  The evaluation of that 
distinct disability is addressed later in the decision.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered on the merits.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(Aug. 29, 2001).  As the Veteran's claims were received 
before that date (i.e., in January and May of 2001), the new 
definition does not apply in this case.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for certain chronic diseases, such as epilepsies, 
myocarditis, and endocarditis (this term covers all forms of 
valvular disease), when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

The most recent and final denials of these claims were in 
August 1991 (a chronic disorder manifested by heart-related 
chest pain) and December 2000 (a seizure disorder).  
Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

A review of the evidence shows that over the years, the 
Veteran has received a number of treatments for concurrent 
complaints of chest pain and seizures/syncope.  Inasmuch as 
the pre-service medical evidence, the service treatment 
reports, and the medical evidence related to these issues 
that is dated between the Veteran's first and second periods 
of active duty (and which was of record at the time of the 
RO's August 1991 decision) overlaps to such a significant 
degree, this medical evidence will be summarized herein.  

Private medical reports indicated that the Veteran received 
treatment for psychiatric symptoms between 1963 and 1970.  
This evidence showed that in 1963, he was found to be 
psychotic, "probably with an acute schizophrenic episode," 
and that he was hospitalized for about two years, apparently 
with outpatient treatment thereafter.  

The Veteran's service treatment reports from his first period 
of active duty showed that between March and May of 1972, the 
Veteran was hospitalized for complaints of chest pain and 
syncope.  Skull X-rays and a brain scan were negative; an 
electroencephalogram (EEG) showed "intermittent discharges 
which could be consistent with a seizure disorder."  The 
final diagnoses were chest pain, etiology unknown, and 
possible seizure disorder.  An April 1972 report noted a 
borderline EEG, and that an electrocardiogram (EKG) was WNL 
(within normal limits), and stated, "seizure disorder not 
established."  He was started on Dilantin.  Two reports, 
dated in May 1972, noted a history of a possible heart attack 
and epilepsy in the past one to two months, and/or that after 
evaluation, the findings were that he did not have heart 
disease.  In August 1972, he was treated for complaints of 
chest pain.  An EKG and chest X-ray were unremarkable.  
Reports, dated in September 1972, showed hospitalization for 
about 12 days for complaints of chest pain.  The diagnosis 
was chest pain, etiology unknown.  An October 1972 
psychiatric evaluation report noted the following:  the 
Veteran began complaining of chest pain and syncope following 
the death of his grandfather, and his father sustaining three 
heart attacks; the Veteran's work-up for a seizure disorder 
had been incomplete, but "the likelihood of a seizure 
disorder seemed relatively remote"; a work-up also resulted 
in a diagnosis of "chest pain of unknown etiology"; in 
September 1972, after winning custody of his daughter, the 
Veteran's symptoms "suddenly began again"; the diagnosis 
was "conversion reaction in a young man with potential for 
disorganizing, severe ego pathology"; the examiner stated 
that, "his symptoms are probably a product of the recent 
traumas, that is, the deaths of his grandparents, and the 
severe heart attack of his father in the last six months," 
his conversion symptoms were described as "severe" and 
"crippling."  

As for the service treatment reports dated between the 
Veteran's first and second periods of active duty, a January 
1973 report noted that an EEG was unofficially normal, and 
that:  "There is no evidence by history or EEG to establish 
a seizure disorder.  My opinion is that the evidence favors a 
functional etiology."  A May 1973 report noted that the 
Veteran's possible seizure disorder had been fully evaluated 
and thought to be functional, that no organicity was found, 
and that there had been no recurrence of symptoms since 
January 1973.  

Post-first-period of active duty service examination reports, 
dated in May 1973, November 1974, and December 1974, showed 
that his heart, and neurological system, were clinically 
evaluated as normal.  The November 1974 report noted his 
diagnoses of conversion reaction, and possible seizure 
disorder.  Associated "reports of medical history" for the 
November 1974 and December 1974 examination reports showed 
that the Veteran indicated that he had a history of "pain or 
pressure in chest," "periods of unconsciousness," and 
"loss of memory or amnesia," and that he denied having 
heart trouble.  The December 1974 report also noted 
complaints of dizziness, a history of a fractured skull from 
an automobile accident, SOB (shortness of breath) with 
dizziness, possible hyperventilation, "at some time had 
pressure in chest," "depression with hyperventilation," 
and "[illegible] during hyperventilative episodes."  

A May 1975 VA examination report noted complaints of chest 
pain.  An associated EKG report noted sinus bradycardia and 
arrhythmia, with no definite evidence of myocardial damage.  

As for the service treatment reports dated during the 
Veteran's second period of active duty, a December 1981 
examination report showed that his neurological system was 
clinically evaluated as normal.  The report notes a history 
of mitral valve prolapse for 11/2 months.  An associated 
"report of medical history" showed that he indicated that 
he had a history of heart trouble, and "pain or pressure in 
chest," "periods of unconsciousness," and "loss of memory 
or amnesia."  In the "notes" section he claimed that he 
had sustained a head injury in August 1980 on an obstacle 
course in B.T. (presumably "basic training"), with no 
fractures, "just contusions."  Reports, dated in February 
1982, noted complaints of LOC (loss of consciousness) and 
incontinence, and an impression of seizure disorder, complex 
partial type.  An associated EEG was normal.  Thereafter, he 
received a number of additional treatments, to include 
notations that he was having difficulty adjusting to 
marriage, and to his job, and he was provided with Tegretol.  
A June 1982 report noted depression.  A June 1983 report 
noted that his EEG's had been normal, that despite complaints 
of leg weakness, his examinations had been normal, with no 
evidence of neurological disease, and that he had repeatedly 
inquired about an MEB (medical evaluation board), but that an 
MEB was not indicated because he was controlled when he was 
compliant with his medications and he was therefore fit for 
duty.  The final diagnosis was complex partial seizures, 
suspected, not proven.  A July 1983 report similarly 
indicated that a seizure disorder was not confirmed.  

The post-second-period of active duty medical evidence 
included a January 1984 VA EEG report containing an 
impression of "normal waking EEG."    

A March 1984 VA neurological examination report showed 
complaints of two to three seizures per month, and that the 
Veteran indicated he was taking Dilantin and Tegretol.  He 
claimed that he had fallen "from a telephone pole sometime 
in August 1980, about 20-30 feet," with a brief period of 
unconsciousness, four episodes of CPR (cardiopulmonary 
resuscitation) on the way to the hospital, and five days of 
hospitalization.  The diagnosis was complex partial seizure 
disorder by history.  The examiner noted that the Veteran's 
claims file was not available.  

A July 1991 VA hospital report showed that the Veteran sought 
treatment for complaints of angina and seizures.  All testing 
was negative for any left ventricular dysfunction, valvular 
disease, or any cardiac disease.  An EKG revealed a normal 
sinus rhythm, and his heart rate and blood pressure were 
stable.  Testing did not indicate a myocardial infarction.  
The final report and discharge summary noted normal left 
ventricular function, normal coronary artery, no fixed 
coronary atherosclerosis, no indication of a prior myocardial 
infarction, and that his chest pain had a noncardiac 
etiology.  A psychiatric evaluation and seizure follow-up 
were recommended.  

A.  Chronic Disorder Manifested by Heart-related Chest Pain

The most recent and final denial of this claim was in August 
1991.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  

The evidence of record at the time of the RO's August 1991 
decision has been summarized above.  At that time, the 
Veteran was shown to have received a number of treatments for 
chest pain.  However, the etiology of his chest pain was not 
shown to be related to an inservice trauma or disease 
process, and he was shown to have been diagnosed with a 
severe conversion reaction.  There was no competent evidence 
to show that a chronic disorder manifested by heart-related 
chest pain was related to the Veteran's service.  

The newly submitted medical evidence consists of VA and non-
VA reports, dated between 1988 and 2007.  

Reports from Oakland General Hospital, dated in 1988 (these 
reports were associated with the claims files after the RO's 
August 1991 decision), show treatment for complaints of 
palpitations, shortness of breath and chest pain while 
carrying a window air conditioner.  The Veteran reported a 
history of mitral valve prolapse and chest pain in the 
1970's, with chest pain "on and off" for the past three 
weeks.  The diagnoses included respiratory failure due to 
pneumonia, with mitral valve prolapse, and atypical 
personality disorder, with anxiety.  

A June 1992 VA hospital report shows treatment for complaints 
of chest pain, with a history of "questionable" MI 
(myocardial infarction) times two, and three cardiac 
catheterizations beginning as early as 1976.  An EKG was 
normal.  The diagnosis was atypical chest pain.  

Reports from the William Beaumont Hospital, dated between 
1998 and 1999, indicate two hospitalizations for complaints 
of chest pain and syncope, with treatment that include 
cardiac catheterization, and diagnoses of paroxysmal 
superventricular tachycardia (PSVT) and unstable angina, and 
"mild coronary artery disease."  

A March 1999 consultation report from W.R.B., D.O., contains 
diagnoses that include coronary atherosclerotic heart 
disease, previous myocardial infarction and multiple coronary 
angiograms, probable previous PTCA (percutaneous transluminal 
coronary angioplasty) or rotoblation 11/98, suspect brach 
tachy dysrhythmia, with suspected and related syncope, and 
stable angina pectoris.

A report from a physician at the University of Michigan, 
Department of Internal Medicine, Division of Cardiology, 
dated in November 1999, notes a history of myocardial 
infarction, but states that the Veteran does not have 
significant coronary disease and that he has normal LV (left 
ventricular) function.  The physician stated that the 
Veteran, "...seems to exaggerate his symptoms and illnesses 
and on multiple occasions he has said things that cannot be 
corroborated by physicians who were present at the time."  

VA hospital reports, covering treatment between January and 
March of 2000, show treatment for complaints of chest pain 
and a racing heart.  A cardiac catheterization report 
indicates that the results were normal.  VA hospital reports, 
covering treatment provided in March 2000, note that it was 
determined that "a cardiac cause for the Veteran's syncopal 
and chest pain episodes was extremely unlikely."  These 
reports further note an extensive cardiovascular history, to 
include CAD and status post angioplasty and stent, "some of 
which is not well-documented," a history of arrhythmias, and 
hyperlipidemia, and a possible emotional overlay to 
underlying illness.  The diagnoses were noncritical coronary 
artery disease, hypertension, hypercholesterolemia, and 
mitral valve prolapse (treatment between January and February 
of 2000), and chest pain and syncope of non-cardiac etiology 
(March 2000).  

A VA report, dated in August 2000, shows treatment for chest 
pain, with a normal EKG, and a diagnosis of angina with 
probable anxiety component.  

An August 2000 VA examination report contains a diagnoses of 
history of coronary artery disease, status post PTCA without 
current activity limiting chest pain, and previous history of 
syncope secondary to PSVT now cured with catheter oblation.  

VA reports, dated in October 2000, note a normal EKG, a 
"strong functional element of psychogenic or [possible] 
Munchausen syndrome," that a psychiatric consultation was 
recommended, and contain conclusions noting chest pain 
etiology unclear, no significant epicardial coronary disease, 
and normal LV function.  

A VA hospital report, dated in November 2000, shows that the 
examiner reviewed the Veteran's recent medical history, and 
stated that his case involved a "questionable code," that 
he was ruled out for myocardial infarction, and that his 
chest pain etiology was undetermined, "but it is definitely 
not due to coronary artery disease."  

VA reports, dated in December 2000, contain similar notations 
to those of October 2000, and state:  "There are many 
conflicting pieces of information in his records."  

VA and non-VA reports dated thereafter show treatment for a 
number of complaints of chest pain, and notations of heart 
disease, to include ischemic heart disease, and coronary 
artery disease, and left heart catheterization in June 2008.  

A May 2006 VA report contains diagnoses that include history 
of hypertension, CAD, status post stent placement, PSVT 
status post ablation therapy, multiple cardiac 
catheterizations, and history of angioplasty, and notes that 
the Veteran had normal left ventricular (LV) size and 
function, and that if hypertension were a significant factor, 
the LV size should have shown some pathological changes.

A report from M.K.C., Ph.D., dated in May 2006 (apparently 
conducted in association with a claim for Social Security 
Administration (SSA) disability benefits) contains an Axis I 
diagnosis of undifferentiated somatoform disorder NOS (not 
otherwise specified) with features of conversion.  

A May 2006 SSA decision shows that the SSA determined that 
the Veteran was disabled as of March 2002, with a primary 
diagnosis of somatoform disorders, and a secondary diagnosis 
of cerebrovascular disease, late effects.  

The Board finds that new and material evidence has not been 
presented.  The newly submitted medical evidence shows that 
the Veteran has repeatedly been treated for complaints of 
chest pain, and that he was found to have coronary artery 
disease.  However, the evidence shows that two VA physicians 
have explicitly stated that that a cardiac cause for the 
Veteran's chest pain was "extremely unlikely" (in March 
2000), and that his chest pain "is definitely not due to 
coronary artery disease" (in November 2000).  In addition, 
none of the submitted evidence is dated prior to 1988, which 
is about five years after separation from the second period 
of active duty service.  Furthermore, none of the new medical 
evidence contains competent evidence to show that the Veteran 
has a chronic disorder manifested by heart-related chest pain 
that is related to his service.  There is no competent 
evidence to show that myocarditis, or endocarditis, was 
manifested to a compensable degree within one year of 
separation from service, nor is there any competent evidence 
to suggest that service-connected hypertension has caused or 
aggravated the claimed condition.  See 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2009).  In summary, the ultimate question in 
the case which was previously unsubstantiated, continues to 
be unsupported.  The Board therefore finds that the submitted 
evidence is not both new and material and is not so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim of service 
connection for a chronic disorder manifested by heart-related 
chest pain.  38 C.F.R. § 3.156 (2001).  The claim is 
therefore not reopened.  

B.  Seizure Disorder

The most recent and final denial of this claim was in 
December 2000.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the RO's December 2000 
decision has been summarized through July 1991 in the section 
above.  In addition, a March 2000 report noted that an EEG, 
and MRI (magnetic resonance imaging) study of the brain, and 
MRI angiography of the head and neck, were normal, except for 
left sinusitis.  The Veteran's neurological examination was 
noted to be "extremely inconsistent and was not in line with 
any focal neurological or global neurological deficit."  The 
report states, "a cardiac cause for the Veteran's syncopal 
and chest pain episodes was extremely unlikely."  It was 
noted that, "A diagnosis of narcolepsy or seizure disorder 
was also considered to be extremely unlikely, given the 
patient's 27-year history of these episodes and the fact that 
the patient has never fallen or injured himself during any 
one of these episodes."  The physician concluded that it was 
"highly unlikely" that his syncope was of cardiac origin, 
and:  "It is also highly unlikely that his episodes are 
secondary to any neurologic abnormalities.  The diagnosis was 
chest pain and syncope of noncardiac etiology.  

An August 2000 VA examination report contains diagnoses of 
history of coronary artery disease, status post PTCA without 
current activity limiting chest pain, and previous history of 
syncope secondary to PSVT now cured with catheter oblation.  

At the time of the RO's December 2000 decision, the Veteran's 
service treatment reports showed multiple complaints of 
seizures and syncope, but that by 1972 it was repeatedly 
determined that a seizure disorder was not established, and 
it was shown that he had a severe conversion reaction.  He 
began complaining of seizures again in 1982, but by 1983, 
after extensive evaluation, a seizure disorder could not be 
confirmed.  Following separation from service, the medical 
evidence also tended to show that his complaints of syncope 
and seizures were not related to a cardiovascular or 
neurological origin.  In summary, the etiology of his 
seizures was not shown to be related to an in-service trauma 
or disease process, and there was considerable evidence 
indicating that his symptoms were related to a psychiatric 
disorder.  There was no competent evidence to show that a 
seizure disorder was related to the Veteran's service.  

The newly submitted medical evidence consists of VA and non-
VA reports, dated between 1988 and 2007.  To the extent 
relevant, the discussion of the medical reports in Part I.A. 
is incorporated herein.  The Board further notes that the 
Veteran has also submitted a VHS tape (with a duplicate) of 
himself that was filmed during EEG monitoring, apparently 
between 2002 and 2003.  

A January 1995 private EEG report contains an impression 
noting "mildly abnormal" results.  

A March 1999 cardiac catheterization report from the William 
Beaumont Hospital notes that the Veteran's workup for 
multiple syncopal episodes had been negative.

 A report from a physician at the University of Michigan, 
Department of Internal Medicine, Division of Cardiology, 
dated in November 1999, notes a history of myocardial 
infarction, but that the Veteran does not have significant 
coronary disease, and that he has normal LV (left 
ventricular) function.  The physician detailed several 
instances in which the Veteran's reported history was 
inconsistent with his medical reports.  He stated:  "In 
summary, [the Veteran] has had multiple episodes of syncope 
which are unexplained.  I have extremely high suspicion for a 
psychogenic cause for this.  He seems to exaggerate his 
symptoms and illnesses and on multiple occasions he has said 
things that cannot be corroborated by physicians who were 
present at the time."  The physician recommended that the 
Veteran receive a psychiatric evaluation.  

A March 2000 VA hospital report shows treatment for chest 
pain, and is remarkable for a notation that the Veteran 
denied recent syncope.  

An October 2000 VA progress note indicates that the Veteran 
fell to the floor and became unresponsive while reporting for 
an oxygen study.  An EEG was within normal limits.  The 
assessment notes a transient episode of witnessed 
unresponsiveness of unclear etiology, with no evidence of 
arrhythmia, or seizures, and that an acute coronary syndrome 
was very unlikely.  A December 2000 VA progress note contains 
an impression of fainting spells of uncertain etiology.  

VA progress notes, dated in January and May of 2001, note 
syncope "probably related to hyperventilation."  A January 
2002 progress note shows that the Veteran complained that he 
had had a seizure at a Wal Mart the previous Saturday.  The 
impressions included post-traumatic seizures.  Another 
January 2002 progress report notes syncope "probably related 
to hyperventilation," and that he had been extensively 
evaluated, that it was "quite clear that his sx [symptoms] 
are not cardiac in origin" and that he did not need further 
cardiac evaluation.  

VA hospital reports, covering treatment provided in September 
2002, indicate that the Veteran was monitored for seizures 
over a five-day period, and that he complained of bilateral 
leg pain.  The report notes "no convincing seizure events 
during this prolonged video monitoring."  A previous 
unrecorded event was noted, but his monitoring was 
characterized as "more or less normal."  An EEG was noted 
to be "potentially slightly abnormal," and it was stated 
that "it remains possible, though unlikely," that the 
Veteran has a seizure disorder.  These reports state:  "He 
clearly engaged in impression management, and some of his 
responses were incompatible with his evident functioning in 
the interview.  From a neuropsychological perspective, he had 
a somatoform disorder."  An associated neuropsychiatric 
evaluation report states:  "He clearly engaged in impression 
management but was not intelligent enough to know how 
ludicrous some of his responses were and how incompatible 
with his evident functioning in his interview."  The 
examiner concluded that he had a somatoform disorder, but 
that it was possible he had a variant of Munchausen syndrome.  
The diagnoses were episodes of altered consciousness of 
uncertain etiology, and subjective weakness of uncertain 
etiology.  

A VA preoperative examination report, dated in June 2003, 
contains impressions that include status post closed head 
injury with residual grand mal seizures.  The report does not 
indicate that it was based on a review of the Veteran's 
claims file, or any other detailed and reliable medical 
history.  

VA hospital reports, covering treatment provided in August 
2003, note episodes of impaired consciousness and abnormal 
motor activity, with a normal EEG, that these episodes were 
nonepileptic in character, and that they most likely relate 
to a behavioral seizure and are consistent with either 
psychogenic or volitional behavior.  It was recommended that 
his medications be discontinued.  The diagnosis was 
nonepileptic seizures.  

A VA "attending physician's statement of disability," dated 
in September 2003, states that the Veteran has grand mal and 
petit mal seizures.  
 
A report from the Keeweenaw Medical Memorial Center, dated in 
May 2004, shows treatment for two days, with final diagnoses 
that included seizure, and chest pain.  See also associated 
May 2004 and June 2004 ambulance report and volunteer fire 
department report.  

A VA "examination for housebound status or permanent need 
for regular aid and attendance" report (VA form 21-2680), 
dated in August 2004, indicates that the Veteran requires the 
daily personal health care services of a skilled provider due 
to seizures.  

A VA progress note, dated in January 2004, shows that the 
Veteran complained of seizures.  The examiner noted that his 
earlier monitoring indicated pseudoseizures, which had been 
suspected for a long time.  The examiner indicated that the 
Veteran needed to receive a psychiatric evaluation, and that 
if he did not have bipolar disorder, use of Lamictal may 
actually be harmful as it may reinforce his belief that he 
has seizures.  He further noted that the Veteran refused a 
psychiatry intake.  

A VA CT (computerized tomography) report for the head, dated 
in September 2005, was unremarkable.  An associated report, 
dated in October 2005, states there was no radiologic 
abnormality of the brain stem or brain per the CT scan.  

VA reports dated thereafter show a number of emergency room 
treatments for "seizures."  However, a June 2007 report 
notes a history of possible seizure; the physician indicated 
that he had read the Veteran's neurology report, and spoken 
to another physician, and that there was "no solid evidence 
of a real seizure."  Another June 2007 report shows that the 
examiner stated that he could not determine, "which, if any, 
of his neurologic problems are real."  

The Board finds that new and material evidence has not been 
presented.  The newly submitted medical evidence shows that 
the Veteran has repeatedly been treated for complaints of 
seizures and syncope, and at times his diagnoses have 
included a seizure disorder.  However, the medical evidence 
contains a number of opinions which indicate that the Veteran 
does not have seizures as a result of trauma or a disease 
process, and that any "seizures" are in fact manifestations 
of an acquired psychiatric disorder.  See e.g., November 1999 
report from the University of Michigan; September 2002 VA 
hospital reports (based on seizure monitoring over a five-day 
period); August 2003 VA hospital reports; January 2004 VA 
progress note; June 2007 VA reports.  In addition, none of 
the submitted evidence is dated prior to 1988, which is about 
five years after separation from the second period of active 
duty service.  Furthermore, none of the new medical evidence 
contains competent evidence to show that the Veteran has 
seizures that are related to his service.  There is no 
competent evidence to show that epilepsy was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
ultimate question in the case which was previously 
unsubstantiated, continues to be unsupported.  The Board 
therefore finds that the submitted evidence is not both new 
and material and is not so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's claim of service connection for a chronic complex 
partial seizure disorder.  38 C.F.R. § 3.156 (2001).  The 
claim is therefore not reopened.  

C.  Conclusion

The only other pertinent evidence received since the August 
1991 and December 2000 denials of these claims consists of 
written statements from the Veteran.  The Veteran's own 
written testimony and assertions as to a causal connection 
between his claimed chest pain, and seizure disorder, and his 
service, are duplicative and not new and material.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").  
The Board therefore finds that the submitted evidence is not 
both new and material and does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156.  
The claims are therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Service Connection

The Veteran asserts that he has a chronic low back disorder 
due to his service.  

As noted previously, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  Id.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports for both periods of 
active duty do not show treatment for low back symptoms.  A 
December 1981 examination report shows that his spine was 
clinically evaluated as normal.  In an associated "report of 
medical history," he denied a history of recurrent back 
pain.  

The medical evidence dated between the Veteran's first and 
second periods of active duty includes service examination 
reports dated in May 1973, and November and December of 1974, 
which all show that his spine was clinically evaluated as 
normal.  

A VA report, dated in April 1980, shows that the Veteran 
complained of lower back pain.  He reported that he had 
injured his back in November 1979 in an automobile accident.  
The assessment was low back pain due to trauma.  An 
associated X-ray report for lumbosacral spine states that the 
results were "essentially negative."  However, a May 1980 
report shows that the Veteran stated that he wanted a medical 
clearance to re-enlist following an MVA (motor vehicle 
accident) in November 1979, in which he sustained a contusion 
to the back.  The report notes:  "Now totally asymptomatic 
according to pt [patient] no pain etc., no problem in back or 
legs."

As for the post-second-period of active duty, the medical 
evidence consists of VA and non-VA reports, dated between 
1983 and 2007.  

This evidence includes VA reports, dated between November 
1992 and July 1993, which show that the Veteran complained of 
symptoms that included low back pain following an injury at 
his job when he fell off of a truck, and a sofa bed fell on 
him.  The impressions were muscle spasm, and low back pain 
due to trauma.  A possible ruptured disc was noted.  

VA reports, dated in July and November of 2001, show that the 
Veteran complained of low back pain status post a training 
accident in the military.  The July 2001 report shows that he 
requested an "additional support brace" for his back, and a 
consultation for disc surgery.  The report indicates that he 
was provided with a back brace.  Associated CT scan and X-ray 
reports for the lumbar spine note multi-level disc bulges, 
with a possible herniation at L3-4.  A November 2004 report 
notes "spinal cord injury secondary to HNP (herniated 
nucleus pulposus) foot drop syndrome."  A May 2006 VA report 
notes thoracolumbar strain with HNP with foot drop syndrome.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  The Veteran has repeatedly asserted to 
service health care providers, and VA personnel, that he was 
injured when he fell from a pole in 1980.  See e.g., March 
1984 VA neurological examination report (in which he reported 
that he had fallen from a telephone pole sometime in August 
1980, about 20-30 feet, with a brief period of 
unconsciousness, four episodes of CPR on the way to the 
hospital, and five days of hospitalization); Veteran's 
letters, received in December 2002 and August 2005; VA 
reports, dated in September 2002 and August 2003.  However, 
other than his own assertions, his service treatment reports 
do not show that he ever sustained such an injury.  
Similarly, during an August 2001 VA audiological examination, 
he claimed to have injured his hearing due to in a "grenade 
accident" in basic training in 1980; no such injury is shown 
in his service treatment reports.  In addition, private 
physicians have determined that he is an unreliable 
historian, and that he exaggerates his symptoms and 
illnesses.  See March 1999 report from W.R.B., M.D. (contain 
impressions that included "unreliable historian"); 
November 1999 report from a physician at the University of 
Michigan.  Finally, although his service records do not show 
that he ever served in Vietnam, he has told examiners that he 
served in Vietnam.  See e.g., March 2000 VA hospital report 
(two reports, one in which he reported "Army medic x 21 
year.  Experience included ambulance and casualty transport, 
sometimes from front line as in Vietnam"); August 2000 VA 
hospital report.  The Board therefore finds that the Veteran 
is not a credible historian.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 
498 (1995) (holding that in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  Simply stated, the Board finds that these facts 
provide, overall, evidence against his claim.  

The Board further finds that the claim must be denied.  The 
Veteran's service treatment reports do not show treatment 
for, complaints of, or a diagnosis of, a low back disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The earliest medical evidence of a 
low back disorder is found in the VA reports, dated between 
November 1992 and July 1993.  This is approximately nine 
years after separation from service.  This lengthy period 
without treatment, in conjunction with the non-persuasive lay 
statements, is evidence that there has not been a continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  These 
reports indicate that he sustained a post-service trauma to 
his spine, i.e., they show that the Veteran complained of 
symptoms that included low back pain following an injury at 
his job when he fell off of a truck, and a sofa bed fell on 
top of him.  Finally, there is no competent evidence to show 
that a low back disability is related to the Veteran's 
service, or that arthritis of the spine was manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a low 
back disability was caused or aggravated by service that 
ended in 1983.  Normally, lay evidence would be competent 
evidence to show that the Veteran experienced symptoms of low 
back pain during service.  See, e.g., Layno, 6 Vet. App. at 
465.

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay evidence.  
See Buchanan, 451 F.3d at 1337.  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The Board has 
determined that the Veteran is not a credible historian.  
Furthermore, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis of a low back disability.  See Espiritu, 2 Vet. 
App. at 492.  In this case, the Veteran's service treatment 
records show that in 1981, he claimed to have sustained a 
severe fall in 1980 during service, however, they do not show 
any relevant treatment.  The post-service medical records do 
not show any relevant treatment prior to 1992, at which time 
the Veteran reported injuring his back at work, and there is 
no competent evidence of a nexus between a low back 
disability and the Veteran's service.  Given the foregoing, 
the Board finds that the service treatment reports, and the 
post-service medical evidence, outweigh the Veteran's 
contentions to the effect that the Veteran has the claimed 
condition that is related to his service.  

III.  Initial Ratings

The Veteran asserts that he is entitled to higher initial 
ratings for his service-connected hypertension and tinnitus.  

In February 2002, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling, and assigned an 
effective date of May 15, 2001, for service connection (and 
the 10 percent rating).  

In January 2003, the RO granted service connection for 
hypertension, evaluated as 10 percent disabling, with an 
effective date for service connection (and the 10 percent 
rating) of February 24, 2000.  

In each case, the Veteran filed a notice of disagreement as 
to the issue of entitlement to an initial evaluation in 
excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson, 12 Vet. App. at 126; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in the 
VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A.  Hypertension

The Veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101, for hypertensive 
vascular disease.  Under DC 7101, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is assigned for diastolic pressure predominantly 120 
or more.  Lastly, a 60 percent rating is assigned for 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (2009).

(During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of DC 7101 concerning separate 
evaluations of hypertension and other heart diseases.  
Because the Veteran is not service connected for any other 
heart disease, the change to the regulation is inapplicable 
to the appeal at hand.)

In consideration of the evidence of record, the Board finds 
that the claim must be denied.  With two exceptions, in 
October 2000 and May 2004, the blood pressure readings do not 
show systolic pressure of 200 or more, or diastolic pressure 
of 110 or more.   A May 2006 VA examination report notes 
blood pressure readings of 138/90, 128/88, and 126/88.  There 
is also an October 2000 notation of blood pressure 210-216 
systolic.  However, this was "by palpation" only.  In 
summary, over the course of seven years, the overwhelming 
majority of blood pressure readings show that the criteria 
for a 20 percent evaluation have not been met.  Given the 
foregoing, the Board finds that the preponderance of the 
medical evidence does not show that the Veteran predominantly 
has had diastolic pressure of 110 or more, or systolic 
pressure readings of 200 or more.  Thus, because neither the 
Veteran's diastolic pressure readings, or systolic pressure 
readings, predominantly meet the schedular criteria for a 20 
percent rating under DC 7101, an initial rating in excess of 
10 percent is not warranted for hypertension during any 
period of the claim.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of his 
hypertension disability such that an initial rating in excess 
of 10 percent is warranted.  

B.  Tinnitus

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87 (Diagnostic 
Code 6260, note 2) (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of a separate, 10 percent rating 
for tinnitus in each ear.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court precedent 
that may ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral. 
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the Court erred in 
not deferring to VA's interpretation.  

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith, and directed the Board to 
resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the Veteran's claim for an initial, separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the old and current 
versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award a separate, 10 
percent rating for tinnitus, whether or not tinnitus is 
perceived in each ear.  As the disposition of this claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

C. Extra-schedular

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's hypertension or 
tinnitus has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  The symptoms of his disabilities have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

IV.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification 
obligations in this case were accomplished by way of letters 
from the RO to the Veteran dated in May 2004, July 2005, and 
March 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The timing defects with respect to 
VCAA compliance notices were cured with readjudication of the 
claims in supplemental statements of the case (SSOCs), dated 
in April and October of 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (holding that VA cured any failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

With regard to the claims of whether new and material 
evidence has been submitted to reopen the claims for a 
seizure disorder and chest pain, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
(1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and (2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  

It does not appear that the RO's VCAA notices are in 
compliance with Kent.  However, the January 2003 statement of 
the case (SOC), and the SSOCs, dated in April and October of 
2008, and the Board's remands, dated in March 2007 and June 
2009, show that the appellant was informed that the issues 
were whether new and material evidence had been submitted to 
reopen the claims.  The SOC also informed him of the most 
recent, final denials of the claims, and the reasons for the 
denials.  In addition, the actions by the Veteran, and/or 
those of his representative, indicate actual knowledge of the 
criteria for reopening the claims.  See e.g., 
representative's written statements, dated in May 2006, 
February 2009, and March 2010.  As both have shown actual 
knowledge of the criteria for reopening the claims, and of 
the Veteran's procedural rights has been demonstrated, and as 
he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims, 
the Board finds that the Veteran has been provided with 
adequate notice of what constitutes new and material evidence 
to reopen his claims for service connection, and that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records, and records from the SSA.  With regard to the claims 
to reopen, although the appellant has not been afforded 
examinations, and although etiological opinions have not been 
obtained, since the Board has determined that new and 
material evidence has not been presented, a remand for 
examinations and/or etiological opinions is not required to 
decide the claims.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(iii).  With regard to the claim for an initial 
rating in excess of 10 percent for tinnitus, the Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  This claim has been denied as a matter of law.  
Therefore, additional development is not warranted.  Id.; see 
also 38 C.F.R. § 3.159(d) (2009).   With regard to the 
initial rating claim for hypertension, the Veteran has been 
afforded an examination.  That report contains sufficient 
evidence by which to evaluate the Veteran's hypertension in 
the context of the rating criteria.

With regard to the claim for a low back disability, the 
Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment, the claimed condition is first shown in 
1992, about nine years after separation from service, 
following an injury at the Veteran's job.  There is no 
competent evidence to show that the claimed condition is 
related to the Veteran's service.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record 
provides evidence against this claim. 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a chronic disorder 
manifested by heart-related chest pain is not reopened; the 
appeal is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a chronic complex partial 
seizure disorder is not reopened; the appeal is denied.  

Service connection for a low back disability is denied.  

An initial evaluation in excess of 10 percent for service-
connected hypertension is denied.  

An initial evaluation in excess of 10 percent for service-
connected tinnitus is denied.  


REMAND

In a rating decision, dated in August 1984, the RO denied a 
claim for "ankle problems."  There was no appeal.  In July 
1991, the Veteran filed to reopen his claim, and in August 
1991, the RO denied the claim, which it characterized as a 
claim for "bilateral foot (ankle) condition."  The RO 
indicated that new and material evidence had not been 
received to reopen the claim.  There was no appeal, and the 
RO's decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1991).  In May 2001, the Veteran 
filed a claim for a "bilateral lower extremity condition," 
claimed as due to a fall in 1980.  In November 2002, the RO 
denied the claim, characterized as a "bilateral leg 
disorder."  The RO's "reasons and bases" indicate that it 
denied the claim on the merits, and that it did not apply a 
"new and material" analysis.  See also February 2003 SOC, 
and subsequently dated SSOCs.  

Since the RO's August 1991 decision, a great deal of medical 
evidence has been associated with the claims files.  This 
includes VA reports which show that the Veteran was noted to 
be wearing ankle braces, that he was treated for symptoms 
that included right foot and ankle pain/strain in 1992, and 
that he was noted to have bilateral foot drop in 2001.  

In summary, it appears that the scope of the "bilateral leg 
disorder" issue includes foot and ankle conditions, that the 
RO has previously denied claims for foot/ankle conditions, 
and that a "new and material" analysis is therefore 
appropriate.

As previously noted, in Kent v. Nicholson, the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  , 20 Vet. App. at 1.  The Court noted that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  The 
Court indicated that because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  

As noted in the present case, the Veteran's petition to 
reopen the previously denied claim was received at the RO in 
May 2001.  Therefore, the old criteria pertinent to new and 
material claims are the correct standard to be used.  In 
light of the foregoing, due process requires that the 
Veteran's claim be remanded for the issuance of a legally 
correct and sufficient VCAA notification letter.  

The Veteran must be advised by way of another VCAA notice 
letter of the prior criteria for new and material evidence as 
set forth in 38 C.F.R. § 3.156(a), (effective prior to August 
29, 2001).  This letter also should notify him of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior final decision.  This 
procedural history is different from that of the claims 
pertaining to chest pain and a seizure disorder.  For those 
claims, the claims were treated as claims to reopen from the 
outset of which the Veteran had actual knowledge of what was 
needed to substantiate the claims.

With regard to the claim for an increased rating for service-
connected bilateral hearing loss, in a brief, dated in 
January 2007, the Veteran's representative argued that a 
remand was warranted in order to afford the Veteran another 
examination of his hearing.  

To the extent that the representative argues that a remand is 
required because the most recent VA audiological examination 
report, dated in April 2006, is insufficient for rating 
purposes, the Board agrees.  This report shows that the 
Veteran was unable to complete his testing.  The Board 
further points out that the April 2006 examiner noted that 
there appeared to be a mismatch between the results of 
objective audiometry and the results of behavioral pure tone 
audiometry.  In addition, the medical evidence shows that the 
Veteran has been diagnosed with disorders that include a 
conversion reaction/somatoform disorder.  There is evidence 
that this disorder has influenced his auditory examinations, 
that the audiogram results have been unreliable, and that the 
Veteran's hearing loss symptomatology has been inconsistently 
demonstrated.  See e.g., March 2002 VA audiological 
examination report (noting possible "unreliable and invalid 
test results," "inconsistency" of results, and possible 
functional overlay); September 2002 VA neurological report 
(noting, in part, "an illogical audiological performance" 
and "ludicrous" responses to some questions); May 2006 
report from M.K.C., Ph.D.  Accordingly, on remand, the 
Veteran should be afforded another audiological examination, 
to include a discussion of the effect of the Veteran's 
service-connected disability on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

With regard to the claims of entitlement to TDIU, special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate, and automobile and 
adaptive equipment or adaptive equipment only, these claims 
are considered to be "inextricably intertwined" with the 
issues of whether new and material evidence has been 
presented to reopen the claim for service connection for a 
bilateral leg disability, and entitlement to an increased 
rating for hearing loss.  See generally Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Thus, appellate review of these issues would be 
premature.  Therefore, adjudication of these claims must be 
deferred.  

Accordingly, these issues are REMANDED for the following 
actions:

1.  With regard to the issue of whether 
new and material evidence has been 
received that is sufficient to reopen the 
claim for service connection for a 
bilateral leg disability, a legally 
adequate VCAA notice should be provided 
in accordance with the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this regard, the Veteran should be 
informed of the basis of the August 1991 
RO denial of his claim, as well as the 
specific evidence that would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior final 
decision.  Include the specific type of 
new and material evidence necessary to 
reopen this previously denied issue under 
the applicable law in effect at the time 
that his claim was received.  See 38 
C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  This letter must 
include the definition of "new and 
material evidence" prior to the revision 
effective on August 29, 2001.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
audiological examination.  The claims 
folder must be sent to the examiner for 
review, and the examiner must state in 
the evaluation report that he/she has 
reviewed the claims files.  The 
examination should include all indicated 
audiometric studies.  

a) The examiner is requested to state 
whether the test results are considered 
reliable and representative of the 
Veteran's current hearing ability, and, 
if not, why not.  

b) The examiner is also requested to 
discuss whether the Veteran's hearing 
loss renders the Veteran unable to engage 
in substantially gainful employment, and 
the examiner should describe the effect 
of hearing loss on the Veteran's 
occupational functioning and daily 
activities, supporting such opinion with 
reference to manifested symptomatology 
and limitations.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 
(2007).

c) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefore, to 
include whether additional records and/or 
diagnostic studies would be helpful in 
providing an opinion, and/or whether the 
opinion(s) cannot be provided because the 
limits of medical knowledge have been 
exhausted.  

3.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2009).  If he fails to appear for the 
examination, this fact should be noted in 
the file.  

4.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide the requisite 
findings and opinions.  If the report is 
insufficient, or if any requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any of the benefits sought 
are not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals




